Citation Nr: 0024329	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 626	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
10, 1984, Board decision, which denied a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
including schizophrenia.


REPRESENTATION

Moving Party Represented by:  Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran, the moving party herein, had active service from 
November 1978 to July 1979.

This matter comes before the Board from an April 1999 motion 
from the moving party for revision or reversal on the grounds 
of clear and unmistakable error (CUE) of an April 1984 Board 
decision that denied service connection for an acquired 
psychiatric disorder, including schizophrenia.


FINDINGS OF FACT

1. In an April 10, 1984, decision the Board denied 
entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia, finding 
that an acquired psychiatric disorder was not currently 
manifested, but that the veteran's psychiatric disorder 
was a personality disorder for which compensation benefits 
could not be awarded.  

2. The moving party has alleged that service connection 
should have been granted as there was some evidence that 
supported the claim; specifically, that schizophrenia was 
not manifested prior to service but was first manifested 
within one year of the veteran's discharge from active 
duty, during the presumptive period for that disorder.  


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable 
error in the April 10, 1984, Board decision in failing to 
grant a claim for entitlement to service connection for an 
acquired psychiatric disorder, including schizophrenia, 
fails to meet the threshold pleading requirements for 
revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the April 10, 1984, Board 
decision, which concluded that an acquired psychiatric 
disorder, including schizophrenia, was neither incurred in 
nor aggravated by service, and schizophrenia may not be 
presumed to have been incurred therein.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April 1984 decision contains CUE.  That determination 
found that service medical records did not show an acquired 
psychiatric disorder, but, rather that the veteran manifested 
a borderline personality disorder.  Also that, despite one 
diagnosis of schizophrenia within one year after the 
veteran's discharge from active duty, the entire evidence of 
record did not show that there was an acquired psychiatric 
disorder, including schizophrenia, manifested either in 
service or at any time thereafter.  Thus, the Board held that 
absent a confirmed diagnosis of schizophrenia, service 
connection must be denied.  

In his April 1999 motion and supplemental argument provided 
by his representative, the moving party essentially argued 
that the Board erred in that the evidence of record did 
establish that the veteran manifested schizophrenia within 
one year of discharge from active duty.  It was additionally 
argued that an opinion of the Chief Benefits Director of VA, 
utilized by the Board in its 1984 decision, was "conclusory" 
and lacking in explanation; that the veteran was not 
afforded the benefit of the presumptive of soundness upon 
entry upon active duty; and that the veteran was not 
afforded the benefit of the doubt.  In essence, the 
representative argued that the Board's error was in not 
finding a VA examination that included a diagnosis of 
schizophrenia within one year of service to be more credible 
than the opinion of the Chief Benefits Director of VA who 
found that the diagnosis of the veteran's psychiatric 
impairment was a borderline personality disorder.  Such 
allegations do not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the moving party has raised an allegation of 
error in the way the evidence was interpreted in the April 
1984 Board decision, but not necessarily the discrete issue 
of CUE.  The moving party and his representative have alleged 
that the April 1984 decision was the product of error 
essentially because the Board failed to conclude that the 
evidence demonstrated the presence of schizophrenia either in 
service or thereafter, rather than a diagnosis of borderline 
personality disorder.  This argument represents a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
April 10, 1984, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the April 10, 1984, Board decision 
on the grounds of CUE is denied.



		
	L. M. BARNARD
Acting Member, Board of Veterans' Appeals


 


